53 N.J. 85 (1968)
248 A.2d 437
AMERICAN HARDWARE MUTUAL INSURANCE COMPANY, PLAINTIFF-PETITIONER,
v.
ERNEST MILLER, IND., ETC., ET AL., DEFENDANTS-RESPONDENTS, AND CARL G. LADD, A MINOR BY HIS GUARDIAN AD LITEM, ET AL., INTERVENORS-CROSS CLAIMANTS-RESPONDENTS,
v.
DONNA LEE MULLER, ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
December 10, 1968.
Messrs. Bleakly, Stockwell, Zink & McGeary for the petitioner.
Mr. George A. Streitz and Messrs. Halpin & Bailey for the respondents.
Denied.